131 F.3d 149
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Chang Yong LEE, Defendant-Appellant.
No. 97-50021.
United States Court of Appeals, Ninth Circuit.
Argued and submitted November 5, 1997.Decided Nov. 20, 1997.As Corrected March 12, 1998.

1
Appeal from the United States District Court for the Central District of California, D.C. No. CR 96-100-GLT;  Gary L. Taylor, District Judge, Presiding.


2
Before CANBY and THOMPSON, Circuit Judges, and MOLLOY,** District Judge.


3
MEMORANDUM*

I. Overview

4
On December 18, 1996, Lee was sentenced to ten months in prison, three years on supervised release and a special assessment of one hundred dollars after pleading guilty to possession of stolen mail pursuant to 18 U.S.C. § 1708.  He was also ordered to pay $15,784.83 in restitution to the eleven institutions.


5
Lee appealed the restitution order and the increase in sentencing under U.S.S.G. § 2B1.1b(1) arguing insufficient proof of loss.  Lee completed his term of imprisonment but then failed to comply with the terms of the supervised release.  We granted the government's motion to expand the record to show he is currently a fugitive.

II. Discussion

6
A defendant who becomes a fugitive during the appeal process loses the right to have his appeal considered by the court.  Molinaro v. New Jersey, 396 U.S. 365, 366 (1970).  There is "no persuasive reason why this court should proceed to adjudicate the merits of a criminal case after the convicted defendant who has sought review" is now a fugitive of justice.  Id. "Disposition by dismissal of pending appeals of escaped prisoners is a long standing and established principle of American law."  Estelle v. Dorrough, 420 U.S. 534, 537 (1975).  The Fugitive Disentitlement Doctrine controls disposition of the issues on appeal here.


7
IN CONSIDERATION WHEREOF, it is ordered and adjudged by this Court that the appeal in this case be, and it hereby is, DISMISSED.



**
 Honorable Donald W. Molloy, United States District Judge for the District of Montana, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3